[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]AMENDED JUDGMENT
The Memorandum of decision dated March 23, 1995 is hereby amended to include the following findings and orders:
Add to finding and order paragraph
1. The plaintiff shall maintain sufficient insurance on his life to secure the balance due under this provision. The defendant is to be named irrevocable beneficiary for said balance and the plaintiff shall provide proof of insurance to the defendant annually so long as any portion of the $120,000 ordered hereunder remains unpaid.
Add to finding and order new paragraph
13. The value of the real estate located on Old County Road, Higganum, Connecticut is found to be $87,500 and the defendant is ordered to convey all her right, title and interest in said property to the plaintiff who shall pay all expenses and debts thereon and hold the defendant harmless and indemnify her CT Page 3385 from any claims thereon.
In all other respects the judgment entered March 23, 1995 is affirmed.
STANLEY, J.